                 Case 2:20-cv-00676-RSL Document 1 Filed 05/05/20 Page 1 of 17



 1

 2

 3

 4

 5

 6

 7
                              UNITED STATES DISTRICT COURT
 8                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 9   NUE LLC d/b/a NUE SEATTLE, individually
10   and on behalf of all others similarly situated,
                                                            No.
11                                            Plaintiff,
                                                            COMPLAINT—CLASS ACTION
12          v.
                                                            JURY DEMAND
13   OREGON MUTUAL INSURANCE
     COMPANY,
14
                                        Defendant.
15

16
                                         I.         INTRODUCTION
17
            Plaintiff NUE LLC d/b/a NUE SEATTLE (“NUE”) individually and on behalf of all other
18
     similarly situated members of the defined national class and the defined Washington subclasses
19
     (the “Class Members”), by and through the undersigned attorneys, brings this class action against
20

21   Defendant Oregon Mutual Insurance Company (“Defendant” or “Oregon Mutual”) and alleges as

22   follows based on personal knowledge and information and belief:

23                                II.    JURISDICTION AND VENUE
24          1.       This Court has subject matter jurisdiction pursuant to the Class Action Fairness
25
     Act of 2005, 28 U.S.C. § 1332(d), because at least one member of the proposed Class and
26

     COMPLAINT—CLASS ACTION - 1                                         K E L L E R R O H R B AC K    L.L.P.
                                                                            1201 Third A venue, Suite 3200
                                                                               Seattle, W A 98101-3052
                                                                            TELEPHONE: (206) 623-1900
                                                                            FACSIMILE : (206) 623-3384
                  Case 2:20-cv-00676-RSL Document 1 Filed 05/05/20 Page 2 of 17



 1   Washington subclass is a citizen of a state different from that of Defendant, the proposed Class
 2   and subclass each consist of more than 100 class members, and the aggregate amount in
 3
     controversy exceeds $5,000,000. The Court has supplemental jurisdiction over Plaintiff’s state
 4
     law claims under 28 U.S.C. § 1367.
 5
             2.       This Court has personal jurisdiction over Defendant because Defendant registered
 6

 7   to do business in Washington, has sufficient minimum contacts in Washington, and otherwise

 8   intentionally avails itself of the markets within Washington through its business activities, such

 9   that the exercise of jurisdiction by this Court is proper. Moreover, the claims of Plaintiff and all
10   of the Washington subclass members in this case arise out of and directly relate to Defendant’s
11
     contacts with Washington.
12
             3.       Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(3) because the
13
     Court has personal jurisdiction over Defendant, a substantial portion of the alleged wrongdoing
14

15   occurred in this District and the state of Washington, and Defendant has sufficient contacts with

16   this District and the state of Washington.

17           4.       Venue is proper in the Western District of Washington pursuant to 28 U.S.C.
18
     §1391(b)(2) because a substantial part of the events or omissions giving rise to the claims at
19
     issue in this Complaint arose in this District. Plaintiff’s place of business is located in Seattle,
20
     Washington, King County. This action is therefore appropriately filed in the Seattle Division
21
     because a substantial portion of the events giving rise to this lawsuit arose in King County.
22

23                                             III.    PARTIES

24           5.       Plaintiff NUE owns and operates a dine-in restaurant and bar located at 1514th

25   Ave., Seattle, WA 98122.
26

     COMPLAINT—CLASS ACTION - 2                                            K E L L E R R O H R B AC K    L.L.P.
                                                                               1201 Third A venue, Suite 3200
                                                                                  Seattle, W A 98101-3052
                                                                               TELEPHONE: (206) 623-1900
                                                                               FACSIMILE : (206) 623-3384
                 Case 2:20-cv-00676-RSL Document 1 Filed 05/05/20 Page 3 of 17



 1          6.       Defendant Oregon Mutual is an Oregon corporation with its headquarters and
 2   principal place of business in McMinnville, Oregon.
 3
            7.       Oregon Mutual is authorized to write, sell, and issue business insurance policies
 4
     in Washington, Oregon, California, Idaho, and Nevada. Oregon Mutual conducted business
 5
     within these states by selling and issuing business insurance policies to policyholders, including
 6

 7   NUE.

 8                                    IV.    NATURE OF THE CASE

 9          8.       Nue specializes in “global street food,” offering “sit-down” meals from around

10   the world, together with a full bar and menu of creative cocktails.
11
            9.       Due to COVID-19 and a state-ordered mandated closure, Plaintiff was forced to
12
     suspend or dramatically reduce its restaurant business operations.
13
            10.      Plaintiff intended to rely on its business insurance to maintain income in case of
14
     an insured loss. This lawsuit is filed to ensure that Plaintiff and other similarly-situated
15

16   policyholders receive the insurance benefits to which they are entitled and for which they paid.

17          11.      Oregon Mutual issued one or more insurance policies to Plaintiff, including a
18   Businessowners Protector Policy and related endorsements (collectively, “the Policy”), insuring
19
     Plaintiff’s property and business practice and other coverages from November 11, 2019 to
20
     November 10, 2020.
21
            12.      Plaintiff’s business property includes property owned and/or leased by Plaintiff
22

23   and used for general business purposes for the specific purpose of operating a restaurant and

24   other related business activities.

25

26

     COMPLAINT—CLASS ACTION - 3                                            K E L L E R R O H R B AC K    L.L.P.
                                                                               1201 Third A venue, Suite 3200
                                                                                  Seattle, W A 98101-3052
                                                                               TELEPHONE: (206) 623-1900
                                                                               FACSIMILE : (206) 623-3384
                  Case 2:20-cv-00676-RSL Document 1 Filed 05/05/20 Page 4 of 17



 1          13.       Oregon Mutual Businessowners Property Coverage promises to pay Plaintiff for
 2   risks of “direct physical loss of or damage” to covered property and includes coverage for risks
 3
     of “loss of or damage to” covered property.
 4
            14.       Oregon Mutual’s Businessowners Property Coverage provides Plaintiff with
 5
     Business Income Coverage, Extended Business Income Coverage, Extra Expense Coverage,
 6

 7   Civil Authority Coverage, and Ingress Or Egress Coverage.

 8          15.       Plaintiff paid all premiums for the coverage when due.

 9          16.       On or about January 2020, the United States of America saw its first cases of
10   persons infected by COVID-19, which has been designated a worldwide pandemic.
11
            17.       On February 29, 2020, Washington Governor Jay Inslee issued Proclamation 20-
12
     5, declaring a State of Emergency for all counties in the state of Washington as the result of
13
     COVID-19. Thereafter, he issued a series of certain proclamations and orders affecting many
14

15   persons and businesses in Washington, whether infected with COVID-19 or not, requiring

16   certain public health precautions.

17          18.       On March 16, 2020, Governor Inslee issued Proclamation 20-13, “Statewide
18
     Limits: Food and Beverage Services, Areas of Congregation.” The proclamation prohibits “any
19
     number of people from gathering in any public venue in which people congregate for purposes of
20
     . . . food and beverage service[.]” The proclamation prohibits “the onsite consumption of food
21
     and/or beverages in a public venue” from March 17, 2020, to March 31, 2020.
22

23          19.       Proclamation 20-13 does not prohibit prepared food or beverages “legally

24   delivered or taken out of the venue for consumption or the purchasing of groceries that are not
25   consumed within the premises, more commonly known as drive-through, take-out, and delivery
26
     services.”

     COMPLAINT—CLASS ACTION - 4                                          K E L L E R R O H R B AC K      L.L.P.
                                                                               1201 Third A venue, Suite 3200
                                                                                  Seattle, W A 98101-3052
                                                                             TELEPHONE: (206) 623-1900
                                                                             FACSIMILE : (206) 623-3384
               Case 2:20-cv-00676-RSL Document 1 Filed 05/05/20 Page 5 of 17



 1          20.     On March 23, 2020, Governor Inslee issued Proclamation 20-25, “Stay Home—
 2   State Healthy.” The proclamation, which amends Proclamation 20-13, requires that “[a]ll people
 3
     in Washington State [ ] immediately cease leaving their home or place of residence except: (1) to
 4
     conduct or participate in essential activities, and/or (2) for employment in essential business
 5
     activities.” The proclamation prohibits “all non-essential businesses in Washington State from
 6

 7   conducting business, within the limitations provided herein.”

 8          21.     Proclamation 20-25 allows for restaurants and food services to operate only to

 9   “provid[e] delivery or take-away services” and “so long as proper social distancing and
10   sanitation measures are established and implemented.”
11
            22.     Governor Inslee has extended Proclamation 20-25 until May 31, 2020.
12
            23.     By order of Governor Inslee, restaurants including Plaintiff were prohibited from
13
     operating their businesses except according to the terms of the proclamations and orders.
14

15          24.     Since Governor Inslee’s order on March 17, Nue has been unable to have

16   customers enter into its dining room or eat any meals on its premises.

17          25.     Nue has not been able to use its restaurant for its full insured purposed of sit-
18
     down dining and full-service bar.
19
            26.     No COVID-19 virus has been detected on Plaintiff’s business premises.
20
            27.     Plaintiff’s property has sustained direct physical loss and/or damages related to
21
     COVID-19 and/or the proclamations and orders.
22

23          28.     Plaintiff’s property will continue to sustain direct physical loss or damage covered

24   by the Oregon Mutual policy or policies, including but not limited to business interruption, extra
25   expense, interruption by civil authority, and other expenses.
26
            29.     Plaintiff’s property cannot be used for its intended purposes.

     COMPLAINT—CLASS ACTION - 5                                          K E L L E R R O H R B AC K     L.L.P.
                                                                              1201 Third A venue, Suite 3200
                                                                                 Seattle, W A 98101-3052
                                                                              TELEPHONE: (206) 623-1900
                                                                              FACSIMILE : (206) 623-3384
               Case 2:20-cv-00676-RSL Document 1 Filed 05/05/20 Page 6 of 17



 1          30.     As a result of the above, Plaintiff has experienced and will experience loss
 2   covered by the Oregon Mutual policy or policies.
 3
            31.     Plaintiff filed a claim on March 24, 2020 for losses covered by the Policy. Oregon
 4
     Mutual denied coverage on April 10, 2020 by letter to Plaintiff.
 5
            32.     Oregon Mutual’s April 10, 2020 denial letter to Nue states:
 6
            Oregon Mutual Insurance has completed its investigation into your claimed loss. Please
 7
            be advised that Oregon Mutual Insurance can find no coverage . . . for your loss resulting
 8          from the COVID-19 event.

 9          ...

10          Your loss appears to have been caused by the COVID-19 event. Our investigation
            determined that there was no direct physical loss of or damage to property. Because there
11          is no direct physical loss or damage to property, there is no coverage[.]
12
            33.     Upon information and belief, Oregon Mutual has denied and will deny coverage
13
     to other similarly situated policyholders.
14
                                V.     CLASS ACTION ALLEGATIONS
15
            34.     This matter is brought by Plaintiff on behalf of itself and those similarly situated,
16

17   under Federal Rules of Civil Procedure 23(b)(1), 23(b)(2), and 23(b)(3).

18          35.     The Classes and Subclasses that Plaintiff seeks to represent are defined as:

19                  A.      Business Income Coverage Breach of Contract Class: All persons and
20
            entities in the United States insured under an Oregon Mutual policy with Business
21
            Income Coverage who suffered a suspension of their business at the covered premises
22
            related to COVID-19 and/or orders issued by Governor Inslee, other Governors, and/or
23
            other civil authorities and whose Business Income claim has been denied by Oregon
24

25          Mutual.

26

     COMPLAINT—CLASS ACTION - 6                                          K E L L E R R O H R B AC K    L.L.P.
                                                                             1201 Third A venue, Suite 3200
                                                                                Seattle, W A 98101-3052
                                                                             TELEPHONE: (206) 623-1900
                                                                             FACSIMILE : (206) 623-3384
             Case 2:20-cv-00676-RSL Document 1 Filed 05/05/20 Page 7 of 17



 1                 B.      Business Income Coverage Breach of Contract Washington Subclass:
 2         All persons and entities in the State of Washington insured under an Oregon Mutual
 3
           policy with Business Income Coverage who suffered a suspension of their business at the
 4
           covered premises related to COVID-19 and/or orders issued by Governor Inslee, and/or
 5
           other civil authorities and whose Business Income claim has been denied by Oregon
 6

 7         Mutual.

 8                 C.      Business Income Coverage Declaratory Relief Class: All persons and

 9         entities in the United States insured under an Oregon Mutual policy with Business
10         Income Coverage who suffered a suspension of their business at the covered premises
11
           related to COVID-19 and/or orders issued by Governor Inslee, other Governors, and/or
12
           other civil authorities.
13
                   D.      Business Income Coverage Declaratory Relief Washington Subclass: All
14

15         persons and entities in the State of Washington insured under an Oregon Mutual policy

16         with Business Income Coverage who suffered a suspension of their business at the

17         covered premises related to COVID-19 and/or orders issued by Governor Inslee, and/or
18
           other civil authorities.
19
                   E.      Extended Business Income Breach of Contract Class: All persons and
20
           entities in the United States insured under an Oregon Mutual policy with Extended
21
           Business Income coverage who suffered a suspension of their business at the covered
22

23         premises related to COVID-19 and/or orders issued by Governor Inslee, other Governors,

24         and/or other civil authorities and whose Extended Business Income claim has been
25         denied by Oregon Mutual.
26

     COMPLAINT—CLASS ACTION - 7                                     K E L L E R R O H R B AC K    L.L.P.
                                                                        1201 Third A venue, Suite 3200
                                                                           Seattle, W A 98101-3052
                                                                        TELEPHONE: (206) 623-1900
                                                                        FACSIMILE : (206) 623-3384
             Case 2:20-cv-00676-RSL Document 1 Filed 05/05/20 Page 8 of 17



 1                F.      Extended Business Income Breach of Contract Washington Subclass:
 2         All persons and entities in the State of Washington insured under an Oregon Mutual
 3
           policy with Extended Business Income coverage who suffered a suspension of their
 4
           business at the covered premises related to COVID-19 and/or orders issued by Governor
 5
           Inslee, and/or other civil authorities and whose Extended Business Income claim has
 6

 7         been denied by Oregon Mutual.

 8                G.      Extended Business Income Declaratory Relief Class: All persons and

 9         entities in the United States insured under an Oregon Mutual policy with Extended
10         Business Income coverage who suffered a suspension of their business at the covered
11
           premises due to COVID-19 related to COVID-19 and/or orders issued by Governor
12
           Inslee, other Governors, and/or other civil authorities.
13
                  H.      Extended Business Income Declaratory Relief Washington Subclass: All
14

15         persons and entities in the State of Washington insured under an Oregon Mutual policy

16         with Extended Business Income coverage who suffered a suspension of their business at

17         the covered premises due to COVID-19 related to COVID-19 and/or orders issued by
18
           Governor Inslee, and/or other civil authorities.
19
                  I.      Extra Expense Breach of Contract Class: All persons and entities in the
20
           United States insured under an Oregon Mutual policy with Extra Expense coverage who
21
           incurred expenses while seeking to minimize losses from the suspension of business at
22

23         the covered premises in connection with COVID-19 and/or orders issued by Governor

24         Inslee, other Governors, and/or other civil authorities and whose Extra Expense claim has
25         been denied by Oregon Mutual.
26

     COMPLAINT—CLASS ACTION - 8                                       K E L L E R R O H R B AC K    L.L.P.
                                                                          1201 Third A venue, Suite 3200
                                                                             Seattle, W A 98101-3052
                                                                          TELEPHONE: (206) 623-1900
                                                                          FACSIMILE : (206) 623-3384
             Case 2:20-cv-00676-RSL Document 1 Filed 05/05/20 Page 9 of 17



 1                J.      Extra Expense Breach of Contract Washington Subclass: All persons
 2         and entities in the State of Washington insured under an Oregon Mutual policy with Extra
 3
           Expense coverage who incurred expenses while seeking to minimize losses from the
 4
           suspension of business at the covered premises in connection with COVID-19 and/or
 5
           orders issued by Governor Inslee, and/or other civil authorities and whose Extra Expense
 6

 7         claim has been denied by Oregon Mutual.

 8                K.      Extra Expense Declaratory Relief Class: All persons and entities in the

 9         United States insured under an Oregon Mutual policy with Extra Expense coverage who
10         incurred expenses while seeking to minimize losses from the suspension of their business
11
           at the covered premises in connection with COVID-19 and/or orders issued by Governor
12
           Inslee, other Governors, and/or other civil authorities.
13
                  L.      Extra Expense Declaratory Relief Washington Subclass: All persons and
14

15         entities in the State of Washington insured under an Oregon Mutual policy with Extra

16         Expense coverage who incurred expenses while seeking to minimize losses from the

17         suspension of their business at the covered premises in connection with COVID-19
18
           and/or orders issued by Governor Inslee, and/or other civil authorities.
19
                  M.      Civil Authority Breach of Contract Class: All persons and entities in the
20
           United States insured under an Oregon Mutual policy with Civil Authority coverage who
21
           suffered a loss of business income and/or extra expense related to the impact of COVID-
22

23         19 and/or orders issued by Governor Inslee, other Governors, and/or other civil

24         authorities and whose Civil Authority claim has been denied by Oregon Mutual.
25                N.      Civil Authority Breach of Contract Washington Subclass: All persons
26
           and entities in the State of Washington insured under an Oregon Mutual policy with Civil

     COMPLAINT—CLASS ACTION - 9                                        K E L L E R R O H R B AC K    L.L.P.
                                                                           1201 Third A venue, Suite 3200
                                                                              Seattle, W A 98101-3052
                                                                           TELEPHONE: (206) 623-1900
                                                                           FACSIMILE : (206) 623-3384
            Case 2:20-cv-00676-RSL Document 1 Filed 05/05/20 Page 10 of 17



 1         Authority coverage who suffered a loss of business income and/or extra expense related
 2         to the impact of COVID-19 and/or orders issued by Governor Inslee, and/or other civil
 3
           authorities and whose Civil Authority claim has been denied by Oregon Mutual.
 4
                   O.      Civil Authority Declaratory Relief Class: All persons and entities in the
 5
           United States insured under an Oregon Mutual policy with Civil Authority coverage who
 6

 7         suffered a loss of business income and/or extra expense related to COVID-19 and/or

 8         orders issued by Governor Inslee, other Governors, and/or other civil authorities.

 9                 P.      Civil Authority Declaratory Relief Washington Subclass: All persons and
10         entities in the State of Washington insured under an Oregon Mutual policy with Civil
11
           Authority coverage who suffered a loss of business income and/or extra expense related
12
           to the impact of COVID-19 19 and/or orders issued by Governor Inslee, and/or other civil
13
           authorities.
14

15                 Q.      Ingress Or Egress Coverage Breach of Contract Class: All persons and

16         entities in the State of Washington insured under an Oregon Mutual policy with Ingress

17         Or Egress coverage who suffered a loss of business income and/or extra expense related
18
           to the impact of COVID-19 19 and/or orders issued by Governor Inslee, and/or other civil
19
           authorities.
20
                   R.      Ingress Or Egress Coverage Breach of Contract Washington Subclass:
21
           All persons and entities in the State of Washington insured under an Oregon Mutual
22

23         policy with Ingress Or Egress coverage who suffered a loss of business income and/or

24         extra expense related to the impact of COVID-19 19 and/or orders issued by Governor
25         Inslee, and/or other civil authorities.
26

     COMPLAINT—CLASS ACTION - 10                                       K E L L E R R O H R B AC K    L.L.P.
                                                                           1201 Third A venue, Suite 3200
                                                                              Seattle, W A 98101-3052
                                                                           TELEPHONE: (206) 623-1900
                                                                           FACSIMILE : (206) 623-3384
              Case 2:20-cv-00676-RSL Document 1 Filed 05/05/20 Page 11 of 17



 1                  S.      Ingress Or Egress Coverage Declaratory Relief Class: All persons and
 2          entities in the State of Washington insured under an Oregon Mutual policy with Ingress
 3
            Or Egress coverage who suffered a loss of business income and/or extra expense related
 4
            to the impact of COVID-19 19 and/or orders issued by Governor Inslee, and/or other civil
 5
            authorities.
 6

 7                  T.      Ingress and Egress Coverage Declaratory Relief Washington Subclass:

 8          All persons and entities in the State of Washington insured under an Oregon Mutual

 9          policy with Ingress Or Egress coverage who suffered a loss of business income and/or
10          extra expense related to the impact of COVID-19 19 and/or orders issued by Governor
11
            Inslee, and/or other civil authorities.
12
            36.     Excluded from the Classes and Subclasses are Defendant’s officers, directors, and
13
     employees; the judicial officers and associated court staff assigned to this case; and the
14

15   immediate family members of such officers and staff. Plaintiff reserves the right to amend the

16   Class definition based on information obtained in discovery.

17          37.     This action may properly be maintained on behalf of each proposed Class under
18
     the criteria of Rule 23 of the Federal Rules of Civil Procedure.
19
            38.     Numerosity: The members of the Class are so numerous that joinder of all
20
     members would be impractical. Plaintiff is informed and believes that each proposed Class and
21
     Subclass contains hundreds of members. The precise number of class members can be
22

23   ascertained through discovery, which will include Defendant’s records of policyholders.

24          39.     Commonality and Predominance: Common questions of law and fact
25   predominate over any questions affecting only individual members of the Class. Common
26
     questions include, but are not limited to, the following:

     COMPLAINT—CLASS ACTION - 11                                         K E L L E R R O H R B AC K    L.L.P.
                                                                             1201 Third A venue, Suite 3200
                                                                                Seattle, W A 98101-3052
                                                                             TELEPHONE: (206) 623-1900
                                                                             FACSIMILE : (206) 623-3384
            Case 2:20-cv-00676-RSL Document 1 Filed 05/05/20 Page 12 of 17



 1                A.      Whether the class members suffered covered losses based on common
 2         policies issued to members of the Class and Subclass;
 3
                  B.      Whether Oregon Mutual acted in a manner common to the Class and
 4
           Subclass by wrongfully denying claims for coverage relating to COVID-19 and/or orders
 5
           issued by Governor Inslee, other Governors, and/or other civil authorities;
 6

 7                C.      Whether Business Income coverage in Oregon Mutual’s policies of

 8         insurance applies to a suspension of practice relating to COVID-19 and/or orders issued

 9         by Governor Inslee, other Governors, and/or other civil authorities;
10                D.      Whether Extended Business Income coverage in Oregon Mutual’s policies
11
           of insurance applies to a suspension of practice relating to COVID-19 and/or orders
12
           issued by Governor Inslee, other Governors, and/or civil authorities;
13
                  E.      Whether Extra Expense coverage in Oregon Mutual’s policies of
14

15         insurance applies to efforts to minimize a loss relating to COVID-19 and/or orders issued

16         by Governor Inslee, other Governors, and/or other civil authorities;

17                F.      Whether Civil Authority coverage in Oregon Mutual’s policies of
18
           insurance applies to a suspension of practice relating to COVID-19 and/or orders issued
19
           by Governor Inslee, other Governors, and/or civil authorities;
20
                  G.      Whether Ingress Or Egress coverage in Oregon Mutual’s policies of
21
           insurance applies to a suspension of practice relating to COVID-19 and/or orders issued
22

23         by Governor Inslee, other Governors, and/or civil authorities;

24                H.      Whether Oregon Mutual has breached its contracts of insurance through a
25         blanket denial of all claims based on business interruption, income loss or closures
26

     COMPLAINT—CLASS ACTION - 12                                      K E L L E R R O H R B AC K      L.L.P.
                                                                            1201 Third A venue, Suite 3200
                                                                               Seattle, W A 98101-3052
                                                                            TELEPHONE: (206) 623-1900
                                                                            FACSIMILE : (206) 623-3384
                 Case 2:20-cv-00676-RSL Document 1 Filed 05/05/20 Page 13 of 17



 1            related to COVID-19 and/or orders issued by Governor Inslee, other Governors, and/or
 2            other civil authorities;
 3
                      I.      Whether, because of Defendant’s conduct, Plaintiff and the class members
 4
              have suffered damages; and if so, the appropriate amount thereof; and
 5
                      J.      Whether, because of Defendant’s conduct, Plaintiff and the class members
 6

 7            are entitled to equitable and declaratory relief, and if so, the nature of such relief.

 8            40.     Typicality: Plaintiff’s claims are typical of the claims of the members of the

 9   classes. Plaintiff and all the members of the classes have been injured by the same wrongful
10   practices of Oregon Mutual. Plaintiff’s claims arise from the same practices and course of
11
     conduct that give rise to the claims of the members of the Class and are based on the same legal
12
     theories.
13
              41.     Adequacy: Plaintiff will fully and adequately assert and protect the interests of
14

15   the classes and has retained class counsel who are experienced and qualified in prosecuting class

16   actions. Neither Plaintiff nor its attorneys have any interests contrary to or in conflict with the

17   Class.
18
              42.     Federal Rule of Civil Procedure 23(b)(1), the Risk of Inconsistent or Varying
19
     Adjudications and Impairment to Other Class Members’ Interests: Plaintiff seeks
20
     adjudication as to the interpretation, and resultant scope, of Defendant’s policies, which are
21
     common to all members of the class. The prosecution of separate actions by individual members
22

23   of the classes would risk inconsistent or varying interpretations of those policy terms and create

24   inconsistent standards of conduct for Defendant. The policy interpretations sought by Plaintiff
25   could also impair the ability of absent class members to protect their interests.
26

     COMPLAINT—CLASS ACTION - 13                                            K E L L E R R O H R B AC K    L.L.P.
                                                                                1201 Third A venue, Suite 3200
                                                                                   Seattle, W A 98101-3052
                                                                                TELEPHONE: (206) 623-1900
                                                                                FACSIMILE : (206) 623-3384
               Case 2:20-cv-00676-RSL Document 1 Filed 05/05/20 Page 14 of 17



 1            43.   Federal Rule of Civil Procedure 23(b)(2), Declaratory and Injunctive Relief:
 2   Defendant acted or refused to act on grounds generally applicable to Plaintiff and other members
 3
     of the proposed classes making injunctive relief and declaratory relief appropriate on a classwide
 4
     basis.
 5
              44.   Federal Rule of Civil Procedure 23(b)(3), Superiority: A class action is
 6

 7   superior to all other available methods of the fair and efficient adjudication of this lawsuit. While

 8   the aggregate damages sustained by the classes are likely to be in the millions of dollars, the

 9   individual damages incurred by each class member may be too small to warrant the expense of
10   individual suits. Individual litigation creates a risk of inconsistent and/or contradictory decisions
11
     and the court system would be unduly burdened by individual litigation of such cases. A class
12
     action would result in a unified adjudication, with the benefits of economies of scale and
13
     supervision by a single court.
14

15                                      VI.    CAUSES OF ACTION

16                                    Count One—Declaratory Judgment

17              (Brought on behalf of the Business Income Coverage Declaratory Relief Class,
        Business Income Coverage Declaratory Relief Washington Subclass, Extended Business
18    Income Declaratory Relief Class, Extended Business Income Declaratory Relief Washington
19        Subclass, Extra Expense Declaratory Relief Class, Extra Expense Declaratory Relief
       Washington Subclass, Civil Authority Declaratory Relief Class, Civil Authority Declaratory
20      Relief Washington Subclass, Ingress Or Egress Declaratory Relief Class, and Ingress Or
                           Egress Declaratory Relief Washington Subclass)
21
              45.   Previous paragraphs alleged are incorporated herein.
22
              46.   This is a cause of action for declaratory judgment pursuant to the Declaratory
23

24   Judgment Act, codified at 28 U.S.C. § 2201.

25            47.   Plaintiff brings this cause of action on behalf of the Business Income Coverage
26   Declaratory Relief Class, Business Income Coverage Declaratory Relief Washington Subclass,

     COMPLAINT—CLASS ACTION - 14                                          K E L L E R R O H R B AC K    L.L.P.
                                                                              1201 Third A venue, Suite 3200
                                                                                 Seattle, W A 98101-3052
                                                                              TELEPHONE: (206) 623-1900
                                                                              FACSIMILE : (206) 623-3384
              Case 2:20-cv-00676-RSL Document 1 Filed 05/05/20 Page 15 of 17



 1   Extended Business Income Declaratory Relief Class, Extended Business Income Declaratory
 2   Relief Washington Subclass, Extra Expense Declaratory Relief Class, and Extra Expense
 3
     Declaratory Relief Washington Subclass, Civil Authority Declaratory Relief Class, Civil
 4
     Authority Declaratory Relief Washington Subclass, Ingress Or Egress Declaratory Relief Class,
 5
     and Ingress Or Egress Declaratory Relief Washington Subclass.
 6

 7          48.     Plaintiff seeks a declaratory judgment declaring that Plaintiff’s and class members

 8   losses and expenses resulting from the interruption of their business are covered by the Policy.

 9          49.     Plaintiff seeks a declaratory judgment declaring that Oregon Mutual is responsible
10   for timely and fully paying all such claims.
11
                                    Count Two—Breach of Contract
12
               (Brought on behalf of the Business Income Coverage Breach of Contract Class,
13     Business Income Coverage Breach of Contract Washington Subclass, Extended Business
     Income Breach of Contract Class, Extended Business Income Breach of Contract Washington
14       Subclass, Extra Expense Breach of Contract Class, Extra Expense Breach of Contract
15     Washington Subclass Civil Authority Breach of Contract Class, Civil Authority Breach of
      Contract Washington Subclass, Ingress Or Egress Breach of Contract Class,and Ingress Or
16                        Egress Breach of Contract Washington Subclass)

17          50.     Previous paragraphs alleged are incorporated herein.
18          51.     Plaintiff brings this cause of action on behalf of the Business Income Coverage
19
     Breach of Contract Class, Business Income Coverage Breach of Contract Washington Subclass,
20
     Extended Business Income Breach of Contract Class, Extended Business Income Breach of
21
     Contract Washington Subclass, Extra Expense Breach of Contract Class, Extra Expense Breach
22

23   of Contract Washington Subclass, Civil Authority Breach of Contract Class, Civil Authority

24   Breach of Contract Washington Subclass, Ingress Or Egress Breach of Contract Class, and

25   Ingress Or Egress Breach of Contract Washington Subclass.
26

     COMPLAINT—CLASS ACTION - 15                                        K E L L E R R O H R B AC K    L.L.P.
                                                                            1201 Third A venue, Suite 3200
                                                                               Seattle, W A 98101-3052
                                                                            TELEPHONE: (206) 623-1900
                                                                            FACSIMILE : (206) 623-3384
              Case 2:20-cv-00676-RSL Document 1 Filed 05/05/20 Page 16 of 17



 1           52.        The Policy is a contract under which Plaintiff and the class paid premiums to
 2   Oregon Mutual in exchange for Oregon Mutual’s promise to pay Plaintiff and the class for all
 3
     claims covered by the Policy.
 4
             53.        Plaintiff has paid its insurance premiums.
 5
             54.        Upon information and belief, Oregon Mutual denied coverage for other similarly
 6

 7   situated policyholders.

 8           55.        Denying coverage for the claim is a breach of the insurance contract.

 9           56.        Plaintiff is harmed by the breach of the insurance contract by Oregon Mutual.
10                                               VII.   PRAYER
11
             1.         A declaratory judgment that the policy or policies cover Plaintiff’s losses and
12
     expenses resulting from the interruption of Plaintiff’s business related to COVID-19 and/or
13
     orders issued by Governor Inslee, other Governors, and/or other authorities.
14
             2.         A declaratory judgment that Defendant is responsible for timely and fully paying
15

16   all such losses.

17           3.         Damages.
18           4.         Pre- and post-judgment interest at the highest allowable rate.
19
             5.         Reasonable attorney fees and costs.
20
             6.         Such further and other relief as the Court shall deem appropriate.
21
                                             VIII. JURY DEMAND
22
             Plaintiff demands a jury trial on all claims so triable.
23

24

25

26

     COMPLAINT—CLASS ACTION - 16                                            K E L L E R R O H R B AC K    L.L.P.
                                                                                1201 Third A venue, Suite 3200
                                                                                   Seattle, W A 98101-3052
                                                                                TELEPHONE: (206) 623-1900
                                                                                FACSIMILE : (206) 623-3384
                Case 2:20-cv-00676-RSL Document 1 Filed 05/05/20 Page 17 of 17



 1             DATED this 5th day of May, 2020.
 2    StandardSig                                 KELLER ROHRBACK L.L.P.
 3
                                                  By: s/ Amy Williams-Derry
 4                                                By: s/ Lynn L. Sarko
                                                  By: s/ Gretchen Freeman Cappio
 5                                                By: s/ Irene M. Hecht
                                                  By: s/ Ian S. Birk
 6                                                By: s/ Maureen Falecki
                                                  By: s/ Nathan Nanfelt
 7                                                    Amy Williams-Derry, WSBA #28711
                                                      Lynn L. Sarko, WSBA #16569
 8                                                    Gretchen Freeman Cappio, WSBA #29576
                                                      Irene M. Hecht, WSBA #11063
 9                                                    Ian S. Birk, WSBA #31431
                                                      Maureen Falecki, WSBA #18569
10                                                    Nathan L. Nanfelt, WSBA #45273
                                                      1201 Third Avenue, Suite 3200
11                                                    Seattle, WA 98101
                                                      Telephone: (206) 623-1900
12                                                    Fax: (206) 623-3384
                                                      Email: awilliams-derry@kellerrohrback.com
13                                                    Email: lsarko@kellerrohrback.com
                                                      Email: gcappio@kellerrohrback.com
14                                                    Email: ihecht@kellerrohrback.com
                                                      Email: ibirk@kellerrohrback.com
15                                                    Email: mfalecki@kellerrohrback.com
                                                      Email: nnanfelt@kellerrrohrback.com
16
                                                  By: s/ Alison Chase (Pro hac applic. to be filed)
17                                                    Alison Chase, CA Bar #226976
                                                      801 Garden Street, Suite 301
18                                                    Santa Barbara, CA 93101
                                                      Email: achase@kellerrohrback.com
19                                                    Telephone: (805) 456-1496
                                                      Fax: (805) 456-1497
20
                                                      Attorneys for Plaintiff
21
     4818-9051-6411, v. 2
22

23

24

25

26

     COMPLAINT—CLASS ACTION - 17                                      K E L L E R R O H R B AC K    L.L.P.
                                                                          1201 Third A venue, Suite 3200
                                                                             Seattle, W A 98101-3052
                                                                          TELEPHONE: (206) 623-1900
                                                                          FACSIMILE : (206) 623-3384
